Citation Nr: 1518537	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for duodenal ulcer.  

2.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. D.J.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that during the course of the appeal, the Veteran's claims file/electronic file was temporarily brokered to the Seattle, Washington, VA Regional Office.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been procured and associated with the Veteran's electronic file.  

In April 2014 the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for a skin disorder due to sun exposure has been raised by the record in an August 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to associate with the electronic file or claims file, the Veteran's service treatment records and results from a VA examination conducted in September 2007 for the service-connected duodenal ulcer.  These items were referenced by the RO in the January 2008 rating decision.  The AOJ should also ensure that the August 2008 notice of disagreement (NOD), the July 2009 statement of the case (SOC), and the September 2009 substantive appeal associated with this appeal are also uploaded into the Veteran's electronic file or associated with the paper claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's electronic file and original paper claims file, and scan and upload all unassociated documents (electronic or physical) into VBMS, to specifically include, the Veteran's complete service treatment records, the September 2007 VA examination report, the August 2008 NOD, the July 2009 SOC, and the September 2009 substantive appeal.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






